Citation Nr: 0928040	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  08-19 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a skin disorder to 
include as secondary to herbicide exposure.

2. Entitlement to service connection for a left knee 
disorder.

3. Entitlement to service connection for a left ankle 
disorder.

4. Entitlement to service connection for a right ankle 
disorder.

5. Entitlement to service connection for a cervical disorder.

6. Entitlement to service connection for a low back disorder.

7. Entitlement to service connection for a head disorder.

8. Entitlement to service connection for right foot drop.

9. Entitlement to service connection for a right hand 
disorder.

10. Entitlement to service connection for a psychiatric 
disorder, to include stress, depression, anxiety, and a 
personality disorder.

11. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right knee disorder, to include well healed 
patelloplasty.

12. Entitlement to a compensable rating for post operative 
residuals of a right indirect inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had a period of active duty training from 
November 1975 to March 1976, and on active duty from 
September 1978 to February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 2006 and 
April 2007 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, and the 
Pittsburgh, Pennsylvania RO respectively.

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the Pittsburgh, Pennsylvania 
RO. A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran did not serve on the land mass of the Republic 
of Vietnam while on active duty; therefore, exposure to an 
herbicide agent is not presumed.

2.  A skin disorder was not shown during service or for years 
thereafter, and any currently diagnosed skin disorder is not 
related by competent evidence to service.

3. A left knee disorder was not shown during service or for 
years thereafter, and any currently diagnosed left knee 
disorder is not related by competent evidence to service.

4.  A left ankle disorder was not shown during service or for 
years thereafter, and any currently diagnosed left ankle 
disorder is not related by competent evidence to service.

5. A right ankle disorder was not shown during service or for 
years thereafter, and any currently diagnosed right ankle 
disorder is not related by competent evidence to service.

6. A cervical disorder was not shown during service or for 
years thereafter, and any currently diagnosed cervical 
disorder is not related by competent evidence to service.

7. A low back disorder was not shown during service or for 
years thereafter, and any currently diagnosed low back 
disorder is not related by competent evidence to service.

8.  Right foot drop was not shown during service or for years 
thereafter, and right foot drop is not related by competent 
evidence to service.

9. A head disorder was not shown during service or for years 
thereafter, and any currently diagnosed head disorder is not 
related by competent evidence to service.

10. A right hand disorder was not shown during service or for 
years thereafter, and any currently diagnosed right hand 
disorder is not related by competent evidence to service.

11. A psychiatric disorder, to include stress, depression, 
anxiety, and a personality disorder was not shown during 
service or for years thereafter, and any currently diagnosed 
psychiatric disorder is not related by competent evidence to 
service.

12. A personality disorder is not a disease or injury for VA 
compensation purposes.

13.  A February 1993 rating decision denied service 
connection for a right knee disorder.

14.  The evidence associated with the claims file subsequent 
to the February 1993 decision does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a right knee 
disorder.

15. The Veteran failed without good cause to report for a VA 
examination scheduled in July 2006 for the purpose of 
evaluating his inguinal hernia disorder.


CONCLUSIONS OF LAW

1. A skin disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service, to include as due to purported in-
service herbicide exposure. 38 U.S.C.A. §§ 1116, 1131, 5103, 
5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).

2. A left knee disorder was not incurred or aggravated by 
active service, and left knee arthritis may not be presumed 
to have been so incurred. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

3. A left ankle disorder was not incurred or aggravated by 
active service, and left ankle arthritis may not be presumed 
to have been so incurred. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.

4. A right ankle disorder was not incurred or aggravated by 
active service, and right ankle arthritis may not be presumed 
to have been so incurred. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.

5. A cervical disorder was not incurred or aggravated by 
active service, and cervical arthritis may not be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.

6. A low back was not incurred or aggravated by active 
service, and low back arthritis may not be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.

7. A head disorder was not incurred or aggravated by active 
service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.303.

8. Right foot drop was not incurred or aggravated by active 
service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.303.

9. A right hand disorder was not incurred or aggravated by 
active service, and right hand arthritis may not be presumed 
to have been so incurred. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.

10. A psychiatric disorder, to include stress, depression, 
anxiety, and a personality disorder, was not incurred or 
aggravated during active service, and a psychosis may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9, 
4.127 (2008).

11. The February 1993 decision, which denied entitlement to 
service connection for a right knee disorder, is final; the 
evidence received since the February 1993 decision is not new 
and material. 38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5108, 
7105 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.156(a), 3.159, 
3.303, 3.306, 20.302, 20.1103 (2008).

12. The claim of entitlement to an increased rating for an 
inguinal hernia disorder is denied by operation of law. 38 
C.F.R. § 3.655 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in September 2005 and 
May 2008 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
The rating claim was readjudicated in the June 2006 statement 
of the case which further advised the appellant of the 
provisions of 38 C.F.R. § 3.655.  Since that notice the 
appellant has not provided VA with any evidence showing good 
cause for his failure to report for the July 2006 VA 
examination. In fact, at the March 2009 Travel Board hearing 
he, in essence, stated that he would not report for VA 
examinations.  

The appellant was adequately informed of the specific basis 
for the prior denial of his claim of entitlement to service 
connection for a right knee disorder, and of the type of 
evidence necessary to reopen the claim.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in August 
2007 he was provided notice of how effective dates and 
ratings are assigned in the rating criteria used to evaluate 
the disorders at issue.  The claimant was provided the 
opportunity to present pertinent evidence and testimony in 
light of the notice provided.  The claims were readjudicated 
in a June 2008 statement of the case.  Hence, no prejudice 
exists. There is not a scintilla of evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  Indeed, neither 
the appellant nor his representative has suggested that such 
an error, prejudicial or otherwise, exists. Hence, the case 
is ready for adjudication.

The Board has reviewed the voluminous, and often duplicative 
evidence in the Veteran's claims files that includes his 
written contentions, Workmens Compensation, Social Security 
Administration, private and VA medical records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

Background

The Veteran is service connected for post operative residuals 
of a right indirect inguinal hernia, and he alleges that this 
disorder is more severely disabling than the current 
evaluations reflect.  Moreover, with the exception of the 
claims of entitlement to service connection for psychiatric 
and right hand disorders, the Veteran argues that because he 
is a service connected veteran he was able to secure a job 
with the United States Postal Service where all other claimed 
disorders began.  He argues that if he had not incurred the 
hernia while on active duty, he would have never been hired 
by the postal service, and in turn, never incurred the 
disorders at issue.  As a consequence, the appellant 
maintains that service connection is in order for all 
remaining issues. 

There are no service treatment records pertaining to any 
complaints, findings or diagnoses pertaining to a right foot 
drop, or to any skin, ankle, left knee, cervical spine, low 
back, or head disorders in service.  The February 1976 
separation examination from his term of active duty for 
training is silent for any disorder for which service 
connection is claimed.

The Veteran's September 1978 physical examination upon 
entrance to active duty service is silent for any disorder 
for which service connection is claimed.

In October 1978 the appellant was seen at a community mental 
health activity. He expressed a desire to be out of the 
service.  

Service medical records from November 1978 note that the 
Veteran reported that he injured his knee on a steel rail 
while walking down steps.  The knee involved was not 
specified.  Physical examination revealed a little swelling 
and discoloration.  The diagnosis was a contusion.  He was 
given a two day profile and returned to duty.  

A November 1978 psychological report revealed that the 
appellant had been involuntarily recalled to active duty 
because of his failure to fulfill his Reserve commitment.  
The appellant stated that he "could not handle" this type 
of environment, and he noted that his family needed him at 
home.  Mental status examination revealed the appellant to 
appear anxious, and moderately depressed.  He was 
cooperative, open, and displayed a normal affect.  He was 
oriented, and his memory was good.  He displayed questionable 
suicidal or homicidal ideation.  It was opined that the 
appellant had a characterological behavior disorder.  

A mental status examination was conducted in December 1978.  
It revealed the Veteran to show normal behavior, to be fully 
oriented and alert, to have a level mood, a clear thinking 
process, normal thought content, and a good memory.  No 
significant mental illness as diagnosed.  

A December 1978 separation physical noted no pertinent 
complaints, findings or diagnoses.  He was administratively 
discharged for the good of the service.

A review of the claims file including 15 volumes of evidence 
reveals that the Veteran while employed by the Post Office, 
incurred numerous injuries including those claimed to be 
service connected, beginning approximately in 1988.  He filed 
multiple workmen's compensation claims, union grievances, and 
Social Security disability claims.  

In a March 2000 letter regarding one of the Veteran's 
numerous claims against the Post Office, David M. Babins, 
M.D., noted having extreme difficulty interviewing the 
claimant. He was being seen regarding an April 1993 claim for 
a lumbosacral strain, left knee sprain, and acute reaction to 
stress.  Dr. Babins noted that irregardless of his attempts 
to redirect him to the low back disorder, he continued to 
give a comprehensive history of medical problems.  Dr. Babins 
noted that:

He continued to tell me about all of his 
medical problems regarding multiple joint 
complaints, occupational exposure to 
dust, allergens and back problems.

He reported, "multiple injuries 
including 7/25/87 left ankle, 2/22/99 
right ankle, 12/30/89 wrist, 10/22/90 
contusion of left and right knees, 3/5/91 
right arm, 10/29/91 right knee and 
10/6/92 stress.

This patient has had prolonged medical 
problems over a long period of time, none 
of which has been causally related to any 
specific work episode as documented by 
the medical records..... The patient has 
had multiple radiographic studies 
including x-rays and MRI, all of which 
have been normal. He as well had a bone 
scan which has been normal as well.

The patient certainly has subjective 
complaints of pain diffusely throughout 
his body, but again has no objective 
evidence, whether it be radiographic or 
physical examination documented by 
caregivers all along which supports any 
specific diagnosis other than chronic 
myofascial pain.

A January 2005 letter from Anthony R. Ignocheck, M.D., noted 
that;

It seems clear that we are never going to 
be in agreement on medical issues and 
their causal relationships.  .......Given 
this, I feel I will be unable to provide 
you care that will meet your desires and 
possibly your needs.   Therefore, I will 
no longer be able to provide care for you 
as your primary care physician.......

Subsequently in a June 2005 letter from John D. Lubahn, M.D., 
addressed to Dr. Ignocheck, it was noted that the Veteran 
complained of pain and weakness in the right hand and thumb. 
Among a list of previous medical problems was an injury to 
the right hand in service which "sounded like" a metacarpal 
fracture of the right small finger.  The Veteran reported a 
number of back, ankle, knee, and hip injuries; a diagnosis of 
cervical myelopathy with foot drop, and a recent diagnosis of 
neurodermatitis.  The appellant also told Dr. Lubahn about a 
herniorrhaphy repair in 1976, and an arthroscopy of the right 
knee in 1991.  Physical examination revealed that X-rays 
showed fairly significant trapeziometacarpal joint arthritis, 
and evidence of an old metacarpal fracture, which Dr. Lubahn 
noted, "occurred in 1975 at the time of his injury."  Dr. 
Lubahn further noted the right hand was disabled, weak, and 
the metacarpal shortened as a result of the fall during boot 
camp.  It was also possible that the trapeziometacarpal joint 
of the thumb was injured in that same fall.

I.  Service connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. In 
addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b) (2008).

Certain chronic disabilities, such as a psychosis, or 
arthritis (degenerative joint disease), are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from active duty. 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

A veteran, who, during active military, naval, or air 
service, served on the land mass of the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii). If so, the 
veteran is thereby entitled to a presumption of service 
connection for certain disorders listed under 39 C.F.R. § 
3.309(e), even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
may be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure. See 
Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. 
Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303. 

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence. The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence. Grover v. West, 
12 Vet. App. 109, 112 (1999). In addition, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record. Miller 
v. West, 11 Vet. App. 345, 348 (1998). Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). 
Finally, a medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993). In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

A. Skin disorder 

The claimant claims entitlement to service connection for a 
skin disorder due to herbicide exposure.  After a review of 
the extensive medical treatment records, the Board finds that 
the preponderance of the evidence is against granting service 
connection for a skin disorder.  First, the Veteran never 
served on the land mass of the Republic of Vietnam.  Hence, 
he may not be presumed to have been exposed to herbicides 
while on active duty.  38 C.F.R. §§ 3.307, 3.309.  

Second, there are no service treatment records showing any 
diagnosis of a skin disorder.  Further, there is no medical 
evidence of any skin disorder prior to approximately October 
1988, almost 10 years after discharge from service. In view 
of the lengthy period without treatment, there is no evidence 
of a continuity of symptomatology, and this weighs heavily 
against the claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000). 

Finally, the record does not contain any competent medical 
nexus opinion linking a skin disorder to service.  Without 
these elements, the Veteran's claim of entitlement to service 
connection for a skin disorder is denied.

The only evidence in support of the claim are statements from 
the Veteran to the effect that his claimed skin disorder was 
due to service. However, as a layperson he is not competent 
to provide a probative opinion on a medical matter, such as 
the etiology of the claimed disorders.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board finds that, because the preponderance of the most 
competent evidence of record is against a link between 
military service and a skin disorder, service connection is 
denied.

B. Head, cervical, low back, left knee, ankle, and right foot 
drop disorders.

The Veteran alleges he should be service connected for left 
knee, left ankle, right ankle, right foot drop, cervical 
spine, low back, and head disorders incurred as a result of 
employment by the Post Office on the theory that he was hired 
on the basis of Veteran's preference.  He does not allege 
that any of these disorders were incurred or aggravated while 
on active duty.  

In pertinent part, the term "active duty"' means--full-time 
duty in the Armed Forces, other than active duty for 
training.  38 U.S.C.A. § 101(21).  Active military service 
also includes active duty, any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred in the line of 
duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred in line of duty. 38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a) (2008).  ACDUTRA is generally full-time duty 
in the Armed Forces performed by the National Guard for 
training purposes. 38 C.F.R. 3.6(c)(1) (2008).  INACDUTRA is 
generally National Guard duty other than full-time duty. 38 
C.F.R. 3.6(d) (2008).  Significantly, there is no statute in 
the United States Code which defines active duty to include 
employment as a member of the United States Postal Service, 
even when that position is secured, in part, because of laws 
governing veterans hiring preferences.  

The voluminous medical records show treatment for a large 
variety of disorders including the claimed disabilities.  The 
evidence, however, preponderates against finding a basis to 
grant service connection.  Simply put, the records do not 
reveal any competent evidence or medical opinion that any of 
these disorders are related to the appellant's service.  
Moreover, there is no medical evidence of any left knee, 
ankle, right foot drop, cervical spine, low back, or head 
complaints prior to approximately October 1988, almost 10 
years after discharge from service.  In view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology since service.  This weighs 
heavily against the claim. Maxson, 230 F.3d 1330 (Fed. Cir. 
2000). 

Without evidence of a continuity of symptomatology since 
service separation, and without evidence linking these 
disorders to service, there is no basis upon which to grant 
service connection.  Hence, these claims are denied.

C- Right hand

The Veteran alleges he incurred a right hand disorder as a 
result of a fall in November 1978.  

His service medical records do not reveal any pertinent 
complaints or findings in 1978, but do note that in November 
1975 a contusion to the right hand.  This was treated with an 
Ace wrap.  X-rays in November 1975 were negative and he was 
returned to duty.  There were no further complaints or 
treatment for a right hand during service.  Physical 
examination for separation from each term of service did not 
reveal any evidence of a right hand disorder.

There is no competent or credible evidence that arthritis of 
the right hand was manifested to a degree of 10 percent or 
more during the first year after the Veteran completed his 
active service.  As above, the fact that the first showing of 
any right hand complaints dates from approximately 10 years 
after service is evidence against the Veteran's claim.  
Maxson. 

The only medical opinion which arguably connects a current 
right hand condition to service is contained in the June 2005 
letter from Dr. Lubahn wherein he attributes, "an injury to 
the right hand in service which sounded like a metacarpal 
fracture of the right small finger."  Dr. Lubahn notes that 
an x-ray, "revealed evidence of an old metacarpal fracture, 
which occurred in 1975 at the time of his injury."  Dr. 
Lubahn then opines that the right hand was disabled, weak, 
and the metacarpal shortened as a result of the fall during 
boot camp; and, that it was also possible that the 
trapeziometacarpal joint of the thumb was injured in that 
same fall.  

Clearly, this medical opinion was offered without 
consideration of all the evidence of record.  In this 
respect, while the Veteran was treated for a right hand 
contusion, there is no contemporaneously prepared evidence 
showing that he fractured any bone in his right hand.  
Indeed, x-ray studies of the right hand specifically revealed 
normal findings.  While Dr. Lubahn may have examined the 
claimant, there is no indication that he formed his opinion 
on a basis separate from the appellant's recitation of his 
medical and service background.  As an opinion based on an 
inaccurate factual premise has no probative value, Reonal v. 
Brown, 5 Vet.App. 458, 460-61 (1993), the Board concludes 
that Dr. Lubahn's opinion has no probative value given that 
it is based on an inaccurate account of the appellant's 
service.  

Consequently, the preponderance of the evidence is against 
the claim for service connection for a right hand disability.

D- Psychiatric disorder

The Veteran alleges that he is suffering from a psychiatric 
disorder, variously described which is related to his period 
of active service.

Service treatment records are entirely silent as for any 
diagnosis for an acquired  psychiatric disorder.  The 
appellant was counseled in the mental health clinic during 
his second period of service.  At that time he did not want 
to be in the service and wanted to be discharged.  While a 
social worker in November 1978 found the appellant to have a 
characterological disorder, such a disorder is a personality 
disorder, and not eligible for an award of service 
connection.  Dorland's Illustrated Medical Dictionary 250 
(26th ed., 1985); 38 C.F.R. § 4.127 (personality disorders 
are not diseases or injuries for compensation purposes).  
Indeed, a medical doctor following a mental status 
examination of the appellant in December 1978 found that the 
claimant was clinically normal.  

The extensive post service medical records include private 
records, Social Security Administration records, workmens 
compensation records and VA treatment records to the present.  
Review of these records reveals diagnoses of stress, 
depression, anxiety, and a personality disorder.  These 
records do not reveal a nexus opinion linking any acquired 
psychiatric disorder to service.

Further, there is no post service clinical evidence of a 
continuity of psychiatric symptomatology prior to 
approximately October 1988, when the Veteran began filing a 
series of injury claims against the Post Office.  A VA 
Medical Center clinician diagnosed the Veteran with an 
adjustment disorder with mixed emotion-depression, anxiety 
and hostility.  The onset was given as October 1992. (Vol. 
1).

A longitudinal review of the evidence provides no competent 
evidence linking any acquired psychiatric disorder, including 
the currently diagnosed stress, depression, and anxiety 
disorder, to the Veteran's active service.  Therefore, 
because an acquired psychiatric disorder was not shown in 
service or until years thereafter, as a psychosis was not 
manifested to a compensable degree within one year of the 
Veteran's separation from active duty, and because the 
competent evidence of record indicates that an acquired 
psychiatric disability is not causally related to his active 
service, the preponderance of the evidence is against the 
claim. As such, the claim is denied.

In reaching the above decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).
 
II- New and material evidence to reopen a claim for a right 
knee disorder

In a February 1993 rating decision entitlement to service 
connection for a right knee disorder was denied.  The Veteran 
did not appeal this decision and it is final.  38 U.S.C.A. 
§ 7105.

The law provides that, if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  Under 
38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed. Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam).  The Board is required to 
give consideration to all of the evidence received since the 
February 1993 decision in light of the totality of the 
record.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence of record at the time of the February 1993 
decision consisted of service treatment records which were 
entirely silent for any treatment or diagnosis of any chronic 
knee condition.  As noted above, he was treated for a 
contusion in November 1978 affecting an unspecified knee, but 
a chronic knee disorder was not demonstrate in-service or for 
many years thereafter.  

Post service in March 1989 a note from Dr. Mir noted a 
complaint of vague and confusing discomfort in his leg.  This 
apparently referred to a quivering muscle around his left 
knee.  Then began a series of work related injuries while 
working at the Post Office.  In October 1991, the appellant 
reported twisting his right knee when a mailbox broke loose 
from the wall.  In a November 1992 report it was noted that 
the appellant had a right patellar chondromalacia that was 
first treated in April 1989.  A November 1992 VA Medical 
Center report had undergone a right knee arthroscopy.

In making the February 1993 rating decision, the RO noted 
that appellant was treated in service for an acute and 
transitory knee injury.  There was no evidence of any current 
right knee condition which was injured or aggravated by 
service.
 
The evidence received since the February 1993 decision 
includes voluminous copies of various private, VA, Workmens 
Compensation, and Social Security disability medical records 
which revealed extensive medical and psychiatric treatment 
for a multiplicity of complaints and disorders, including 
right knee conditions.  None of the additional medical 
records contain any competent evidence that tends to show 
that a current right knee disorder was incurred or aggravated 
during his period of active service.  For this reason, the 
Board finds that while the evidence received since the 
February 1993 decision is new, it is not material.

While the appellant has offered his belief that his a right 
knee disorder was incurred in service, to the extent that he 
is attempting to present evidence regarding the etiology of a 
current disorder, he is not competent.  That is, it is not 
shown that he has the necessary medical training to offer 
opinions on medical questions.  Espiritu.  The appellant's 
contentions in this regard were previously of record, and his 
current contentions, being essentially the same, are not new 
and material.

The record remains devoid of any competent evidence 
suggesting that a right knee disorder was incurred in or 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Hence, there is no new and material evidence within 
the context of 38 C.F.R. § 3.156.  The claim to reopen is 
denied.  

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet.App. 
463, 467 (1993).

III. Entitlement to a compensable rating for an inguinal 
hernia disorder

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase the claim shall be 
denied.  38 C.F.R. § 3.655(b).

After considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a compensable rating by operation 
of law.  

In July 2006, he was scheduled for a VA examination to 
evaluate the nature and extent of his inguinal hernia 
disorder. The Veteran failed to report for the examination.  
He testified that the VA representative at the VA Medical 
Center was "uppity." He got into some sort of dispute at 
the medical center and left the center without being 
examined.  

At his Travel Board hearing in March 2009 the Veteran 
expressed no willingness to appear for a VA examination in 
the future.  

Whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability, reexamination will be requested.  Individuals for 
whom reexaminations have been authorized and scheduled are 
required to report for such reexaminations. 38 C.F.R. §§ 
3.326, 3.327(a) (2008).

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another. Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655(a).  When the examination was 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

VA offered the Veteran an opportunity to undergo a VA 
examination to obtain a medical opinion regarding the current 
level of disability of his post operative residuals of an 
inguinal hernia disorder.  The Veteran, however, failed to 
appear.  Given that the Veteran failed to report for the 
scheduled examination, given that he has not provided good 
cause for his failure in this regard, and given his 
reluctance to appear for any future examination, his claim 
must be denied.  

The duty to assist is not a one-way street.  If he wishes 
help, the veteran cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  While VA has a duty 
to assist the Veteran in the development of a claim, that 
duty is not limitless. In the normal course of events, it is 
the burden of the Veteran to appear for VA examinations.  If 
he does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 
262 (1993).

The Court has held that in cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit. See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

ORDER

Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure is denied.

Entitlement to service connection for left knee, ankle, 
cervical, low back, head, right hand, and psychiatric 
disorders, to include stress, depression, anxiety, and a 
personality disorder, is denied.

Entitlement to service connection for right foot drop is 
denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a right knee 
disorder, to include residuals of a well healed 
patelloplasty.



A compensable rating for post operative residuals, right 
indirect inguinal hernia is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


